Citation Nr: 1516711	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  08-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date of service connection prior to September 28, 2005 for ischemic heart disease (IHD). 

2. Entitlement to service connection for chloracne. 

3. Entitlement to an initial rating greater than 50 percent prior to May 29, 2013, and greater than 70 percent as of that date, for posttraumatic stress disorder (PTSD).  

4. Entitlement to an initial rating greater than 30 percent for IHD. 

5. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to May 29, 2013. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee dated in November 2007, September 2011, and April 2012.

The Board remanded the issue of the proper evaluation of the Veteran's PTSD for further development in December 2011, and granted a partial increase of 50 percent prior to December 30, 2011 in a December 2012 decision (an increase of 50 percent as of December 30, 2011 had already been granted by rating decision dated in June 2012).  In a November 2013 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's December 2012 decision to the extent it denied a higher rating for PTSD, and remanded the case for further action consistent with the terms of the joint motion.  The Board remanded this claim in April 2014 for further development.  While on remand, a 70 percent rating for PTSD was granted effective May 29, 2013 by rating decision dated in October 2014.  The Veteran has continued the appeal of the initial ratings assigned his PTSD, as reflected in October 2014 correspondence from his representative.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a grant of less than the maximum benefits potentially available does not abrogate the appeal). 

The Board remanded the service connection claim for chloracne and the issue of entitlement to TDIU for further development in April 2014.  The Boards notes that on remand, TDIU was granted effective May 29, 2013 in an October 2014 rating decision.  The issue of entitlement to TDIU prior to that date remains in appellate status.  See A.B., 6 Vet. App. at 39. 

In an October 2014 letter, the Veteran's representative raised for the first time the issue of whether an earlier effective date of service connection for PTSD is warranted.  This issue has not yet been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 

The claim of entitlement to service connection for chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A claim for IHD was not received by VA prior to September 28, 2005, and no rating decision exists prior to that date that could reasonably be construed as a denial of this claim.  

2. The Veteran's PTSD has been manifested by mild to moderate symptoms, including intermittent depression, that does not affect the ability to function independently, appropriately and effectively on a near-continuous basis, panic attacks more than once week but not near-continuous, related anxiety that does not affect the ability to function independently, appropriately and effectively on a near-continuous basis, hypervigilance and startle response that have little or no effect on functioning, flat affect, irritability but not with periods of violence, nightmares and sleep impairment, decreased concentration, mild memory and cognitive impairment, speech that was slightly pressured or exhibited mild circumlocution on occasion but otherwise normal, difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances, but not an inability to establish and maintain effective relationships, with thought process and content, judgment, insight, personal appearance and hygiene, and routine self-care and behavior all normal.  

3. The Veteran's IHD is manifested by cardiac hypertrophy, METs greater than 7, left ventricular ejection fraction greater than 50 percent, and the need for continuous mediation, without history of congestive heart failure. 

4. The Veteran's PTSD and IHD were not sufficiently incapacitating as to produce unemployability prior to May 29, 2013.


CONCLUSIONS OF LAW

1. Entitlement to an effective date of service connection earlier than September 28, 2005 for IHD is not established.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2014).

2. The criteria for a rating higher than 50 percent prior to May 29, 2013, and higher than 70 percent as of that date, for PTSD are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2014). 

3. The criteria for a rating higher than 30 percent for IHD have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7005 (2014). 

4. The criteria for entitlement to TDIU prior to May 29, 2013 are not satisfied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2014).  

Letters dated in October 2005, May 2008, September 2011, and April 2012 notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support entitlement to higher ratings, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claims and before readjudication in supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, because the appeal concerning the initial evaluations of IHD and PTSD stem from granted service connection claims, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grants of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Adequate VA examinations have been performed respecting the Veteran's PTSD and IHD, most recently in March 2014, that include consideration of his medical history and set forth clinical findings and opinions that enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no indication that there has been a change in the severity of the Veteran's PTSD or IHD since the most recent VA examinations.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination or opinion is not warranted. 

In an April 2014 letter, the Veteran's representative challenged the propriety of the Board's instruction to provide a new VA PTSD examination.  The representative argued that a May 2013 private psychological evaluation, which assessed very severe symptoms and functional impairment, was sufficient to make an informed decision, and thus the Board's ordering of a new examination amounted to undertaking additional development for the sole purpose of obtaining evidence unfavorable to the Veteran, in contravention of Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The May 2013 private evaluation report, however, was based only on an interview with the Veteran by telephone and thus the psychologist's evaluation did not have the benefit of an in-person examination.  Moreover, the psychologist presented a PTSD disability picture much more severe than that reflected in other VA examination reports and treatment records and in this respect was inconsistent with the findings in prior examination reports covering the same time period.  It was well within the Board's discretion therefore to find that this report was not sufficient by itself to make an informed decision, and thus to order a new VA examination to aid in this determination.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  Moreover, as it happens, the March 2014 VA PTSD examination was performed shortly prior to the Board's remand (the Board was unaware of this at the time), and thus would have occurred anyway.  Finally, because a 70-percent rating for PTSD was granted as of the date of the May 2013 private evaluation, as well as entitlement to TDIU based solely on the Veteran's PTSD as of that date, the adequacy of the April 2014 VA examination or the propriety in ordering it are moot. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

With regard to the effective date of service connection for IHD, because its outcome is determined solely as a matter of applicable law rather than by facts that are in dispute, and because no additional development could result in a favorable decision, the notice and assistance provisions of the VCAA do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 3.159(d).  Moreover, because this is a "downstream issue" arising from a grant of service connection, any notice errors were moot.  See Goodwin, 22 Vet. App. at 137. 


II. Procedural Due Process

The Board remanded the issues of an increased rating for PTSD and TDIU in December 2011 and April 2014 for further development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  Stegall v. West, 11 Vet. App. 268, 271 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

The Board finds that there has been substantial compliance with its remand directives to obtain outstanding VA treatment records and SSA records, and to arrange for VA examinations and opinions responsive to its instructions.  See id.  The Board notes that a March 2014 VA psychiatric examination was actually performed shortly prior to the Board's April 2014 remand directive to obtain a new examination.  As this examination satisfied the Board's remand directive for a current examination, and as a TDIU based solely on the Veteran's PTSD is in effect since May 2013, any deficiencies in complying with this remand directive or any other remand directive concerning TDIU were harmless.  See Stegall, 11 Vet. App. at 271 (the rule of prejudicial error applies in assessing compliance with the Board's remand directives).  Accordingly, the Board will proceed with appellate review. 


III. Earlier Effective Date

The Veteran contends that an earlier effective date of service connection for IHD is warranted.  He has not advanced any arguments in support of this appeal.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.

Effective August 31, 2010, IHD (among other diseases) was added to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014).  See 75 Fed. Reg. 53, 202 (August 31, 2010).  In general, when VA compensation benefits (among other specified types of VA benefits) are awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary of VA (Secretary) or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

However, there is an exception to this rule under 38 C.F.R. § 3.816 which was promulgated pursuant to orders of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816(a) and (e).  Under 38 C.F.R. § 3.816, for certain diseases added by the Secretary to the list of diseases presumed to be caused by Agent Orange exposure, as set forth in 38 C.F.R. § 3.309(e), compensation benefits may be awarded prior to the effective date of the amendment adding the newly covered herbicide disease.  These retroactive provisions apply to the addition of IHD to the presumptive list in August 2010.  See 75 Fed. Reg. 53, 202 (providing, in pertinent part, that the Nehmer rules apply to the presumptive diseases newly added to § 3.309(e), including IHD).  

The retroactive provisions of § 3.816 provide, in pertinent part, that when a compensation claim for a covered herbicide disease is denied in a decision issued between September 25, 1985 and May 3, 1989, or is pending before VA on May 3, 1989, or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award of service connection is the later of the date the claim was received by VA (which, in the case of a decision issued between September 25, 1985 and May 3, 1989, must be the claim on which the prior denial was based) or the date the disability arose.  § 3.816(c).  If such a claim is submitted within one year of service separation, then the effective date of the award is the day following the date of separation from service.  § 3.816(c)(3).  In other words, notwithstanding the fact that there was a prior final denial of the claim, or that the claim was submitted prior to the effective date of the newly established presumption for a covered herbicide disease, the effective date of service connection may be as early as the date of the original claim, as opposed to the date of the petition to reopen or the effective date of the new law.  

Section 3.816 defines a "covered herbicide disease" as a disease for which the Secretary established a presumption pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e).  As noted above, these provisions apply to the addition of IHD to the presumptive list in August 2010.  

For the purpose of determining entitlement to retroactive benefits for the grant of a covered herbicide disease under 38 C.F.R. § 3.816, a claim will be considered a claim for compensation for a covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease.  §3.816(c)(2)(i).  However, in the alternative, such a claim will be established for the purposes of § 3.816 if VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, and VA denied compensation in that decision for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  § 3.816(c)(2)(ii).  Thus, there is no intent requirement to establish a claim under § 3.816(c)(2)(ii) for the purpose of entitlement to retroactive benefits pursuant to the Nehmer provisions.  

Here, the RO established an effective date of service connection for IHD of September 28, 2005, although at that time the Veteran had only applied for service connection for a mental health disability and a right knee disability (the claim for IHD was actually submitted in July 2011).  There is no claim of record, formal or informal, for IHD or a heart condition prior to this date, or for any condition that may reasonably relate to IHD.  Indeed, there do not appear to be any service connection claims prior to that date.  Likewise, there are no decisions denying VA compensation benefits prior to that date.  As the Veteran separated from service in January 1969, the effective date cannot be one day after such separation, since no claim was filed within one year of service separation.  Thus, in the absence of a claim for IHD dated prior to September 28, 2005, whether defined under § 3.155 or under § 3.816, an earlier effective date cannot be established as a matter of law.  See 38 U.S.C.A. § 5100; 38 C.F.R. §§ 3.400, 3.816. 

The Board notes that the medical evidence establishes IHD as early as March 2005, as shown in a private treatment record of that date reflecting a diagnosis of ASHD (arteriosclerotic heart disease).  See 38 C.F.R. § 3.309(e).  However, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  In the alternative, as this is a private treatment record that was not received by VA until 2012, it was not in VA's possession in March 2005 or prior to September 2005.  Cf. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file); accord Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, even if there were a VA treatment record constructively in the file prior to September 28, 2005 showing IHD, it would not establish an earlier date of claim under any definition of the term, for the reasons discussed above.  

Accordingly, entitlement to an effective date of service connection for IHD earlier than September 28, 2005 is denied.  Because the law, and not the facts, is dispositive of the outcome of this issue, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

IV. Initial Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. PTSD

Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)


A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The Board recognizes that the Veterans Benefits Administration now utilizes the DSM-5.  However, this change does not apply to a claim certified for appeal to the Board on or after August 4, 2014, as is the case here, even if such claim was subsequently remanded to the AOJ.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Prior to May 9, 2013, the Veteran's PTSD has been rated as 50-percent disabling.  The preponderance of the evidence weighs against a higher rating prior to this date.  A 70-percent rating requires deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the symptoms listed in the criteria corresponding to a 70-percent rating or to symptoms of equivalent severity, frequency, and duration.  See 38 C.F.R. § 4.130, DC 9434; see also Vazquez-Claudio, 713 F.3d at 117 (holding that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) made clear in this regard that it is not sufficient that a claimant's symptoms adversely impact work, school, family relations, judgment, thinking, and mood in order to establish entitlement to a 70-percent rating.  See Vazques-Claudio, 713 F.3d at 116.  If such were the case, "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that when sections 4.126 and 4.130 are read together, the severity, frequency, and duration of the symptoms themselves "play an important role" in determining the disability level.  Id. at 116-17.  Thus, in order to determine whether a 70-percent rating is warranted, the Board must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118. 

By way of brief background, the VA treatment records show that the Veteran discontinued working in April 2004 after he injured his knee and underwent several knee operations.  Up to that time he had worked continuously as an electrician in his adult civilian career, as reflected in an August 2005 VA treatment record.  From late August 2005 to early September 2005, prior to the date of this claim, he was hospitalized at VA for about twelve days for "acute psychosis" found to be triggered by grief following his mother's death as well as mounting financial problems.  At admission, it was noted that the Veteran reported visual and auditory hallucinations regarding his mother.  The Veteran improved during the course of the hospitalization, and at discharge was in good spirits and not confused or psychotic.  A GAF score of 50 was assigned at this time.  SSA disability benefits were granted as of April 2004 based primarily on orthopedic conditions, but also secondarily on a diagnosis of mood/affective disorders, as shown in a November 2005 SSA disability determination and transmittal form. 

An October 2005 SSA psychiatric evaluation report shows findings of mild restriction of activities of daily living, mild difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace (as opposed to "marked" or "extreme").  

An October 2005 VA treatment record reflects that since the Veteran's September 2005 hospitalization, he was on a number of medications, two of which were for depression and anxiety or panic attacks, and the rest for physical problems.  The Veteran's wife noted that he could not perform cognitive tasks as well as he did before he was on the medications.  

A January 2006 VA treatment record notes that the Veteran was in good condition since September 2005.  There were no major complaints.  

An April 2006 VA treatment record shows the Veteran's reports of being anxious (the Veteran stated he was unaware of being anxious, but his wife noticed it), mind racing, not being able to finish one task.  He denied depressed feelings.  His energy level was very good, but he got fatigued due to knee pain.  

In July 2006, the Veteran was seen for a PTSD consultation at VA, the report of which reflects his general psychiatric history elicited by interview.  He had been married twice, and felt that his drinking had contributed to ending his first marriage.  He had been married to his current wife since 1980.  He stated that during his first marriage he had drunk heavily and been withdrawn from his wife, indicating that the drinking helped alleviate psychiatric symptoms.  In this regard, he had returned from active service with "massive" insomnia and nightmares which he felt replayed incidences that he had witnessed in Vietnam.  He also had felt burdened by "flashbacks" which he described as sudden, intense feelings of guilt that he had survived and some of his friends had not.  He was withdrawn and "did not socialize much at all."  He wanted to avoid loud noises and unknown people walking up from behind.  He tried to avoid "anything sudden as this bothered him."  He still had a startle response.  The startle response had improved over the years but did not disappear.  He felt "more moody than he wanted to and got angry too much" and felt that he had "problems with aggression."  His wife had been upset about his moodiness and anger.  He stated that his drinking had gone hand in hand with feeling depressed, and he had been on antidepressants since 1986 when he underwent treatment for alcohol abuse.  He had been feeling depressed for weeks on end and lost energy during those times, but also had episodes of up to two weeks when he felt well, had more energy and did not need to sleep much.  During these "spells" he talked fast and would start many projects which he could not finish.  He experienced these episodes up to four times a month, and they were helped by medication.  On mental status examination, the Veteran's mood and affect were mildly depressed.  The psychiatrist diagnosed PTSD, bipolar disorder, and a brief psychotic episode.  A GAF score of 55 was assigned. 

In August 2006, the Veteran reported problems with memory and attention.  His affect was mildly blunted and it was noted that he had mild cognitive impairments.  He was assigned a GAF scale score of 45, denoting serious symptoms or functional impairment.  See DSM-IV.  

An August 2006 VA neuropsychological evaluation report reflects that the Veteran's psychiatric symptoms were well managed with medication.  Regarding memory, the Veteran stated that he occasionally forgot what he was planning to do, such as tasks around the house, and sometimes forgot his siblings' birthdays.  He stated that these difficulties were "off and on."  His wife commented that he unnecessarily repeated himself.  Basic activities of daily living and most instrumental activities, including driving, financial management, medication management, and occasional fishing and gardening were reportedly unimpaired.  On examination, the Veteran's speech was normal.  His mood was euthymic with a mildly blunted affect.  He reported no suicidal or homicidal ideations, or auditory or visual hallucinations.  A screening of depression using the Zung depression scale was in the mildly depressed range.  Neurocognitive testing showed mild impairment in a number of areas, with other areas being normal.  The examining neuropsychologist concluded that the Veteran had mild cognitive impairment whose etiology was difficult to discern, but factors included the PTSD and bipolar disorder.  A GAF score of 45 was assigned. 

An October 2006 VA treatment record reflects that the Veteran reported having a "good relationship with his wife."  He reported doing well overall, although he had felt "down" for at least half of September.  He still enjoyed gardening, but had decreased energy.  On examination, his speech was slightly pressured, his mood euthymic, his affect appropriate, and his concentration good.  No abnormalities were noted with regard to thought content and process.  His insight and judgment were good. 

A June 2007 VA treatment record shows that the Veteran reported increasing "hyper spells" over the past two weeks occurring three to four times per week and lasting less than four hours each.  He reported feeling anxious, which was characterized as feeling concerned that something un-nameable was going to happen.  He distracted himself to cope with this symptom.  He denied loss of self control, excessive spending, or impulsiveness.  He also reported dysphoria.  The treating clinician noted that the Veteran enjoyed fishing recently and yardwork.  His predominant mood varied.  A GAR score of 42 was assigned. 

In a June 2007 VA treatment record the Veteran stated that more than half the days of the previous week he had felt little interest or pleasure in doing things.  The Veteran also stated that he had been feeling down, depressed, or hopeless for several days out of the previous two weeks.  

A VA outpatient treatment note dated in August 2007 showed that the Veteran's speech was slightly pressured.  

At an August 2007 VA examination, the Veteran reported anxiety which "upon further exploration" was "consistent with panic attacks [occurring] up to three times per week" and which were unprovoked.  He also had difficulty with short and long term memory and task completion.  He reported having trouble falling asleep and having nightmares two to three nights a week, and up to as many as four nights a week.  He denied a significantly depressed mood.  There was no evidence of anhedonia.  He enjoyed going fishing and gardening, and he and his wife had recently taken a trip and were able to enjoy themselves.  He denied significant relationship conflicts.  His daily routine consisted of doing chores around the house or yard work in the morning, then watching television or going into town to run errands.  After dinner he watched television with his wife, and occasionally read magazines.  On occasion he also visited with a neighbor.  He reported that he had one adult daughter from his current marriage with whom he was quite close.  He stated that his marriage had "some rocky moments off and on" but reported that it was now "pretty good."  The Veteran, his wife, and their adult daughter lived together and "everyone was getting along very well."  

On examination, the August 2007 VA examiner noted that the Veteran's speech was normal.  His affect somewhat constricted.  No abnormalities were noted with regard to thought process.  There was no evidence of delusional ideation, or auditory or visual hallucinations.  He did not have suicidal or homicidal ideations.  The examiner diagnosed a panic disorder without agoraphobia, PTSD, mild cognitive impairment, and a history of bereavement with a brief reactive psychosis.  A GAF score of 60 was assigned.  The examiner observed that the Veteran still avoided crowds and noise, but that this did not appear to place a significant limitation on his social functioning.  The examiner noted that the Veteran looked forward to continued travel and perhaps welcoming a grandchild one day.  The examiner further observed that the Veteran's PTSD symptoms, including increased arousal, difficulty sleeping, irritability and anger, hypervigilance, and exaggerated startle response did not appear to significantly impact his social functioning.  

In an October 2007 addendum to this report, the examiner stated that the effects of the Veteran's PTSD on occupational and social functioning were transient and mild with decreased work efficiency and inability to perform occupational tasks occurring primarily during periods of significant stress. 

VA treatment records dated in December 2007 show that the Veteran was assigned a GAF scale score of 45 and was assessed with PTSD with depression, anxiety, and low energy.  He reported insomnia for the past two weeks, with increasing nightmares and vivid dreams that woke him up.  Sometime he awoke hearing someone call his name.  On mental status examination, his mood was noted as somber and affect congruent.  His speech was appropriate and normal in content and rate. 

In an April 2008 VA mental health consultation the Veteran reported that he still had nightmares and insomnia.  It was noted that the Veteran had a blunted affect and mildly dysthymic mood.  

At his April 2008 mental health consultation the Veteran reported feelings of anxiety and depression.  

In a January 2010 VA treatment record the Veteran reported feeling more irritable, easily agitated, and aggressive for the previous 2 months.  He stated that it was the anniversary of his father's death, as well as that of several firefights in Vietnam.  

At a January 2011 VA psychiatry appointment the Veteran presented with passive thoughts of death, but the examiner noted there were no suicidal ideations.

An August 2011 VA treatment record reflects that the Veteran presented with mildly depressed mood, lack of interest, sleep impairment, decreased energy, decreased appetite, decreased self-esteem, and feelings of restlessness.  He also had nightmares, intrusive thoughts, flashbacks, hypervigilance, avoidance, startle response, numbing, and social withdrawal.  On examination, the Veteran had good eye contact, was cooperative, appropriate, his speech was coherent and goal directed, with normal tone, pitch, and rate, his affect appropriate, and his mood dysthymic.  He denied hallucinations or suicidal/homicidal thoughts.  A GAF score of 55 was rendered. 

At the December 2011 VA examination, the Veteran reported that his marriage was "ongoing, but troubled."  In this regard, he cited emotional detachment and social avoidance as "being problematic."  Symptoms included anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner rendered diagnoses of PTSD and major depression, recurrent and severe.  The examiner stated that the Veteran's nightmares, avoidant symptoms, exaggerated startle response, intrusive thoughts and memories, and emotional detachment were most likely related to PTSD.  His anergia, periodic auditory hallucinations, anxiety, and hopelessness were most likely related to major depressive disorder.  The examiner indicated that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner specifically did not check that the Veteran's PTSD caused deficiencies in most areas, or caused total occupational and social impairment.  The examiner assigned a GAF score of 55. 

The Veteran reported an auditory hallucination in a March 2012 VA outpatient therapy record.  However, he stated he had not experienced any other hallucinations since that time.  The treating clinician noted no delusions or clear hallucinations other than the one described, and indicated that the Veteran's communication and speech were normal.  

In a March 2012 VA treatment record the Veteran reported that he had an increase in depression and irritability.  

A May 2012 VA psychiatry record reflects that the Veteran presented with depressed mood, lack of interest, sleep impairment, decreased energy, decreased appetite, decreased self-esteem, and feelings of restlessness.  He also had nightmares, intrusive thoughts, flashbacks, hypervigilance, avoidance, startle response, numbing, and social withdrawal.  He reported that his wife had been "on him about being irritable."  On examination, the Veteran had good eye contact, was cooperative, appropriate, his speech was coherent and goal directed, with normal tone, pitch, and rate, his affect appropriate, and his mood dysthymic.  He denied hallucinations or suicidal/homicidal thoughts.  

The May 2013 private evaluation report by E. Myers, Ed.D. reflects a psychologist's findings based on a telephone interview with the Veteran, a review of the claims file and medical records, and psychological testing (the Minnesota Multiphasic Personality Inventory -2).  The psychologist noted that in June 2008, the Veteran reported increased panic attacks, nightmares, and not wanting to be around anyone, even his family; he could not complete tasks and had problems with agitation and controlling his temper.  The psychologist found that the Veteran's PTSD was manifested by the following symptoms: panic disorder with agoraphobia (not wanting to see people, even family); increase in depression and irritability; depression and worry; nightmares, avoidance symptoms exaggerated startle response, intrusive thoughts and memories, emotional detachment; depressive symptoms of anergia, periodic auditory hallucinations, anxiety, and hopelessness.  With regard to activities of daily living, the psychologist found "marked impairment," stating that the Veteran exhibited increased dependency on his wife, with symptoms interfering with his ability to complete tasks, intense social withdrawal, and loss of motivation for almost any activity.  The psychologist noted that at one point the Veteran depended on his brother to handle his affairs.  With regard to socialization, communication, and concentration, the psychologist found "marked impairment," noting that the Veteran was totally withdrawn, irritable, detached emotionally, had feelings of hopelessness and worthlessness, and was unable to complete simple tasks.  With regard to occupational functioning, the psychologist found "marked impairment," noting that the Veteran was unable to walk or sit without pain and was unemployed since 2003 or 2004.  The psychologist stated that even if the chronic pain from the ankle and knee were not present, "the combination of all of the symptoms concurrently a daily experience that is rooted in his PTSD [made the Veteran] unemployable."  The psychologist further stated that the Veteran's "being unable to secure or maintain substantially gainful employment for over twenty years is a direct result of his acknowledged and reported PTSD symptoms, and would be so in the absence of numerous physical problems."  The psychologist observed that the "interaction of [the Veteran's] physical and emotional condition [had] driven him to total isolation and ineffectiveness in life, but the psychological effects of his PTSD would render [the Veteran] as unemployable [sic] even in the absence of those symptoms."  The psychologist concluded that the Veteran had deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, noting that he was "continuously depressed, fatigued, irritable, and socially withdrawn, with accompanying cognitive impairment and a "pervasive sense of hopelessness."  These manifestations, the psychologist stated, would themselves make the Veteran unable to sustain any form of remunerative employment, social engagement, or recreational activity.  

A February 2014 VA treatment record reflects that the Veteran reported that he still needed to take Seroquel because "without it [he] heard noises and had some hallucinations."  The Board here notes that Seroquel was initially prescribed during the Veteran's September 2005 psychiatric hospitalization due to "tremors" or "spells" believed to be functional in etiology; there is no indication this was prescribed for hallucinations.  The August 2006 VA neuropsychiatric assessment also notes that during the Veteran's hospital stay he had a nervous episode that included full body tremors without loss of consciousness; there was no mention of hallucinations.  The February 2014 VA treatment record further reflects that on mental status examination, the Veteran was found to be patient and cooperative, and interacted well with the treating psychiatrist.  His speech was normal, his mood "undepressed" and affect full range.  There were no perceptual disturbances.  His thought process was linear and goal directed.  There were no delusions or hallucinations.  He denied experiencing either suicidal or homicidal ideation.  The psychiatrist diagnosed depression, PTSD, anxiety, and insomnia.  

In the March 2014 VA examination report, the examiner found that there was significant overlap between the Veteran's major depressive disorder and PTSD, and that his mood and depressive symptoms were "best conceptualized as PSTD."  The examiner noted in this regard that seasonal variability in the Veteran's mood and depressive symptoms aligned with anniversaries of trauma.  

The Veteran reported that since the December 2011 VA examination, he had separated from his wife for a time and was living with his brother, but they had since reconciled.  Their relationship was better but they slept apart.  He reported enjoying fishing, and continued to avoid crowds.  The Veteran had not worked since February 2004.  He had been employed as an industrial electrician, but was injured on the job, hurting his right knee.  He was not able to return to work even after a total knee replacement, and was not able to do prolonged standing or many other physical tasks.  The Veteran stated that working as an electrician was actually beneficial in terms of managing PTSD symptoms, and that he did not have flashbacks as often.  He reported working with others in his job and characterized the co-worker relationships as fair.  He did not have many altercations and would walk away and cool off.  He stated that he did not think he would have trouble getting back to work on time or missing work, but was concerned about the effects of his depression and PTSD on motivation and concentration.  He observed that he would likely have to do sedentary work, and believed that would bother him as he had always been active.  He had done some small projects for acquaintances, and noted that completing the job took longer than it did before, but he did get the job done.  He noticed that increased distractibility was problematic, and it was harder to sustain task focus.  The examiner observed: "Although not as impairing as when he was passively relaxing, he noticed a significant change in his ability to keep intrusive thoughts from interfering, and he was less efficient relative to his ability to perform similar tasks when he was more physically active on a sustained basis."

With regard to the Veteran's recent psychiatric history, the examiner noted that a review of the records showed continued nightmares, anxiety, disturbed sleep, hallucinations managed with Seroquel, depression, guilt, "waxing and waning with some times of the year worse than others."  The Veteran described his mood as fairly good with the medication.  He stated that his PTSD symptoms were worse from October through February as there were "trauma-related anniversaries" around this time.  

With regard to current symptoms, he continued to have nightmares two to three times per week, although this varied, with some weeks more and some less.  These were accompanied by "night sweats" and "kind of combative."  He was tired the next day, with little energy.  Concentration was most affected.  He also stated that intrusive thoughts distracted him, especially when not doing much.  He used to be able to do more things at once, "a multitasker," and now he needed to finish one thing before moving on to the next.  If he had a flashback, "I try my best to concentrate on what I'm doing and block it out of my mind."  This was effective most of the time.  If not, he would walk away and change his environment, and that helped.  Flashbacks were described as a feeling of being "back over there," triggered by a sound, sight, smell, or sometimes a thought.  These occurred about 3 times per week and could last fifteen to twenty minutes. 

The Veteran wanted to stay busy because of his anxiety, noting that it could get "pretty bad" at times.  He described it as mental restlessness, "thoughts one after the other," along with feelings of not being able to stand still and needing to keep moving.  

The examiner indicated that symptoms that applied to the Veteran's diagnoses included depressed mood, anxiety, suspiciousness, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and persistent delusions or hallucinations.  However, this list of symptoms does not appear to be based on the examiner's own clinical assessment, but on what was reported by the Veteran or gleaned from a review of the treatment records.  

On examination, the Veteran's speech was normal in rate, rhythm, and prosody, with some mild circumlocution consistent with, though not specific to, inattention.  Sustaining mental control was effortful in the context of cognitive testing.  His facial expression was responsive, with normative eye contact.  Thought processes were logical.  Delusions were not apparent.  Hallucinations were denied at time of interview, though noted to be present and managed with medication.  His mood was normal and his affect was full range and mood-congruent.  

The examiner opined that the Veteran's PTSD impaired functioning "in domains relevant to obtaining and sustaining substantially gainful employment consistent with his experience or education."  He had previously demonstrated the ability to engage in gainful employment with his condition, noting that the physical activity level of the work consistent with his job as an industrial electrician mitigated PTSD symptoms and assisted with coping generally.  The examiner stated that following stopping work, mental health symptoms worsened to the point where hospitalization was necessary.  The Board here notes that, as discussed above, the Veteran was not hospitalized due to worsening symptoms, but due to an acute psychotic episode triggered by specific life circumstances at the time, namely grief and mounting financial difficulties.  The examiner further noted that the Veteran progressively learned to cope with the increase in PTSD and associated symptoms, but impairment remained evident.  Performance on cognitive testing was intact though effortful.  The Veteran stated that there were increased symptoms with decreased physical ability and activity, which was consistent with PTSD.  In general his functioning was estimated to be optimal in a job or on a task that required at least physical demands with moderate variety, i.e. not routine or rote, to minimize distraction from intrusive thoughts and optimize task persistence and pace.  

The examiner found that the Veteran's PTSD symptoms had mild to moderate effects on ability to complete work tasks, including with regard to quality of work and efficiency of work, on his ability show up to work on time and not miss days, and on interpersonal relationships.  The examiner noted that episodic severe impairment from PTSD-related distractibility associated with flashbacks and seasonal mood variability around anniversaries of trauma was probable.  The examiner summarized that performance efficiency was estimated to be compromised more than task efficiency in the domain of attention, concentration, and memory.  

The examiner characterized the Veteran's overall level of occupational and social impairment as reduced reliability and productivity, which the Board notes is consistent with the functional impairment corresponding to a 50 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.130. 

The preponderance of the evidence shows that the Veteran's PTSD more nearly approximated the criteria for a 50 percent rating prior to May 29, 2013.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, as noted above, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118.    

The Board finds that the first step of this inquiry, namely whether the Veteran has symptoms of similar severity, frequency, and duration to the symptoms listed in the General Rating Formula for a 70 percent rating, is not satisfied.  The evidence summarized above shows that the Veteran has at least some degree of symptomatology associated with PTSD and related depression nearly all the time, and that these symptoms fluctuate in severity, including at certain times of the year such as in winter when he is reminded of traumatic experiences that happened around that season.  However, even if some symptomatology is nearly always present, the Veteran's symptoms were not equivalent in severity, frequency, and duration to the symptoms correlated with a 70 percent rating. 

With regard to depression, which the Veteran has described as a depressed mood manifested by low energy, lack of interest in engaging in activities, and feelings of hopelessness, the preponderance of the evidence shows that it does not approximate near-continuous depression affecting the ability to function independently, appropriately and effectively, as required for depression to equate to the symptom listed in the criteria for a 70-percent rating.  See 38 C.F.R. § 4.130.  In terms of frequency and duration, the July 2006 VA PTSD consultation record reflects that the Veteran reported that he could be depressed for weeks on end, but it is unclear whether he was referring to recent symptomatology or a more general history going back decades.  The October 2006 VA treatment record reflects that the Veteran reported feeling "down" for at least half of that September, which is in keeping with his report of feeling depressed for weeks on end.  The June 2007 VA treatment record shows that the Veteran stated that more than half the days of the previous week he had felt little interest or pleasure in doing things.  The Veteran also stated that he had been feeling down, depressed, or hopeless for several days out of the previous two weeks.  A March 2012 VA treatment record shows that the Veteran reported that he had an increase in depression and irritability, and a May 2012 VA psychiatry record reflects that the Veteran presented with depressed mood, lack of interest, and decreased energy, among other symptoms. 

This evidence shows that while the Veteran has often experienced depression, sometimes for weeks at a time, sometimes for more than half the days of a week, and sometimes several days out of two weeks, it does not suggest that the depression is near-continuous but on the contrary shows that it is intermittent in nature.  The fact that the Veteran reported increased depression in March 2012 does not necessarily indicate an overall worsening of disability but is in keeping with the "waxing and waning" of symptoms noted in the March 2014 VA examination report.  Indeed, in a February 2014 VA treatment record, it was noted that the Veteran's mood was "undepressed" and affect full range.  Thus, it is not equivalent in frequency and duration to the near-continuous depression required for a 70 percent rating.

With regard to the severity of depression, the evidence shows that it is not equivalent in severity to that required for a 70 percent rating, namely depression that on a near-continuous basis affects the ability to function independently, appropriately and effectively.  Specifically, the April 2006 VA treatment record shows that the Veteran denied depressed feelings.  The July 2006 VA treatment record shows that the Veteran's mood and affect were mildly depressed.  An October 2006 VA treatment record shows that his mood was euthymic.  The August 2006 VA neuropsychiatric assessment shows that a screening of depression using the Zung depression scale revealed that the Veteran was in the mildly depressed range.  His mood was evaluated as euthymic at this time.  At the August 2007 VA examination, the Veteran denied a significantly depressed mood.  The April 2008 VA treatment record reflects a mildly dysthymic mood.  The August 2011 VA treatment record reflects that the Veteran presented with mildly depressed mood.  The February 2014 VA treatment record shows that the Veteran's mood was "undepressed."  Thus, in general, the Veteran's depression as it actually manifests has often if not usually been characterized as mild.  Moreover, the Veteran has never stated and there is no other evidence suggesting that he discontinued or was unable to do activities due to his depression.  He has reported a regular schedule of waking in the morning, doing household chores or yardwork, watching television with his wife, occasionally running errands in town, and occasionally visiting with a neighbor.  He has also reported that he enjoys and continues to go fishing.  His grooming and hygiene were consistently assessed as adequate.  While there have been spikes in severity of his depression, this evidence weighs against depression equivalent in severity, frequency, and duration to near-continuous depression affecting the ability to function independently, appropriately and effectively.  See 38 C.F.R. § 4.130.  

The Veteran also reported, at least during certain periods over the pendency of this claim, that a few times a month or sometimes several times a week he experienced increased energy and restlessness at which times he would undertake several tasks without completing any of them, his thoughts would race, and his speech became more rapid.  The July 2006 VA treatment record shows that he experienced these episodes up to four times a month, and could last as long as two weeks at a time, and were helped by medication.  The June 2007 VA treatment record shows increasing "hyper spells" occurring three to four times per week and lasting less than four hours each.  This evidence shows that these episodes are not near-continuous but rather highly intermittent in nature, and thus are not equivalent in frequency and duration to the level of depression or panic contemplated by a 70 percent rating.  While the Veteran reported undertaking several tasks without completing any of them at times, this is not sufficient by itself to establish that in general he is unable to complete tasks when he has otherwise reported routine activities of doing household chores, yardwork, and occasionally running errands, and when these episodes are otherwise intermittent.  He also reported at the March 2014 VA examination that he completes small projects for acquaintances, although these take him longer than they did before for him to complete.  Moreover a 50-percent rating already compensates for reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and a 30-percent rating compensates for intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, and panic attacks.  Accordingly, the fact that the Veteran has intermittent periods of increased energy or "hyper" spells when he is restless and is unable to complete tasks does not alone meet or approximate the criteria for a 70-percent rating in terms of equivalency in symptoms when such is already easily captured by 30- and 50-percent ratings.  These intermittent episodes more nearly approximate the criteria for ratings of 30 percent or 50 percent than a 70 percent rating, which contemplates more severe symptoms such as near-continuous panic attacks or speech that is intermittently illogical, obscure, or irrelevant.  See 38 C.F.R. § 4.130. 

In the alternative, even if the Veteran's intermittent spells of increased energy could be said for the sake of argument to be equivalent in terms of severity, duration, and frequency to the symptoms listed for a 70 percent rating, they do not cause deficiencies in family relations, judgment, or thinking, and thus do not cause deficiencies in "most areas," which is the level of occupational and social impairment required for a 70 percent rating.  See 38 C.F.R. § 4.130.  

Accordingly, the Veteran's "hyper" spells do not meet or approximate the criteria for a 70 percent rating, but more nearly approximate the criteria for 30 percent or 50 percent ratings. 

With regard to panic attacks, the evidence consistently shows that they are not near-continuous, but rather occur at most several times a week, and do not appear to be long-lasting.  Thus, they do not meet or approximate the criteria for a 70 percent rating, but more nearly approximate the criteria for a 50 percent rating, which compensates for panic attacks more than once a week.  See id.

The Veteran's reported hallucinations are not equivalent to the symptoms associated with a 70 percent rating.  The August 2005 intake record for the Veteran's hospitalization at VA shows that he reported hallucinations concerning his mother during a period of acute psychosis.  The Veteran's psychosis was short-lived and resolved prior to his discharge, and the evidence shows that these hallucinations did not persist.  In general, he denied hallucinations or delusions, and no clinician has observed such symptoms.  He did report an auditory hallucination in a March 2012 VA outpatient therapy record, but this hallucination appears to be brief and not a general or recurring symptom.  As noted above, although the Veteran stated in a  February 2014 VA treatment record that he needed to take Seroquel because "without it [he] heard noises and had some hallucinations," the VA treatment records pertaining to his hospitalization for acute psychosis from late August 2005 to early September 2005, and the August 2006 VA neuropsychiatric assessment show that this medication was actually prescribed for "tremors" or "spells" believed to be functional in etiology, and which have not been noted since that time; there is no indication this medication was prescribed for hallucinations.  Finally, and in the alternative, to the extent the Veteran has reportedly experienced brief, short-lived hallucinations such as briefly hearing someone call his name on waking up, the evidence shows that such reported hallucinations do not cause deficiencies in most areas or indeed in any area given their extremely brief and intermittent nature and the fact that neither the Veteran nor any treating or examining clinician has ever cited the hallucinations as a factor in his occupational or social functioning, with the exception of the May 2013 private examination report.  This latter report simply refers to them among other symptoms and lacks probative value as an accurate assessment of the Veteran's disability level, as will be explained below.  

By the same token, because the Veteran's reported hallucinations were extremely short-lived and intermittent in nature, they are not equivalent in duration and frequency to the "persistent delusions or hallucinations" required for a 100 percent rating.  See 38 C.F.R. § 4.130.  Although the March 2014 VA examiner checked the box in the examination form for "persistent delusions or hallucinations," this appears to be based on the Veteran's own report rather than on the examiner's assessment, and the preponderance of the evidence strongly weighs against such a finding, as explained in the preceding paragraph. 

The Veteran's difficulty in adapting to stressful circumstances is not equivalent in severity to the symptom correlated with a 70 percent rating.  Specifically, the rating criteria clarify that such difficulty would be akin in severity, if not in exact manifestation, to an inability to establish and maintain effective work and social relationships.  The December 2011 and March 2014 VA examiners indicated that the Veteran had difficulty in establishing and maintaining effective work and social relationships, but specifically did not check the box pertaining to inability to establish and maintain effective relationships.  Moreover, the evidence discussed above shows that although the Veteran's relationship with his wife has had periods of turbulence, and they have lived separately on occasion, in general they have a good relationship that has lasted for decades.  The Veteran has also reported a good relationship with his adult daughter, with whom he lived.  Because the Veteran no longer works, it is difficult to assess his ability to establish and maintain work relationships, but he did report visiting with a neighbor on occasion, and the March 2014 VA examination report reflects that the Veteran had done some small projects for acquaintances.  Thus, the preponderance of the evidence weighs against difficulty in adapting to stressful circumstances as equivalent in severity to the symptom listed for a 70 percent rating, which is akin in severity to inability to establish and maintain effective relationships.  Clearly, the Veteran has the ability to establish and maintain such relationships.  (The May 2013 private examination report's finding to the contrary lacks probative value, as will be explained below.)  This symptom thus more nearly approximates the criteria for a 50 percent rating, which compensates for difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.  

The Veteran's reported anger, irritability, and difficulty controlling his temper are not equivalent in severity to impaired impulse control as defined for a 70 percent rating, since the General Rating Formula clarifies that this would be akin in severity, if not in exact manifestation, to unprovoked irritability with periods of violence.  See 38 C.F.R. § 4.130.  The Veteran's anger has not manifested in violent behavior, let alone unprovoked violent behavior.  Accordingly, the Veteran's symptomatology is not equivalent in severity to the symptom associated with a 70 percent rating.  Moreover, and in the alternative, his reported irritability has not caused deficiencies in work, judgment, or thinking, and thus does not meet the functional impairment requirement for a 70 percent rating.  See id.

The Veteran's apparent cognitive impairment and memory impairment is not equivalent in severity to any of the symptoms correlated with a 70 percent rating, since it has consistently been characterized as only mild.  A 50-percent rating already compensates for impairment of short- and long-term memory-as manifested by example by the ability to retain only highly learned material and forgetting to complete tasks-impaired abstract thinking, and difficulty in understanding complex commands.  See 38 C.F.R. § 4.130.  Moreover, the Veteran's thought process and content have consistently been assessed as normal on examination (or no abnormalities were noted, depending on the examination) by treating and examining clinicians.  Accordingly, the Veteran's cognitive impairment and memory impairment more nearly approximated the criteria for a 50-percent rating.  See id.

The Veteran's speech was noted to be " slightly pressured" in the October 2006 and August 2007 VA treatment records, and the March 2014 VA examination report notes that the Veteran's speech was normal in rate, rhythm, and prosody, with some mild circumlocution consistent with, though not specific to, inattention.  All other examinations assessed the Veteran's speech as normal.  This evidence weighs against speech that is intermittently illogical, obscure, or irrelevant, which is required for a 70-percent rating.  See 38 C.F.R. § 4.130.  At worst, it more nearly approximated the criteria for a 50 percent rating, which contemplates circumstantial, circumlocutory, or stereotyped speech.  See id.  In the alternative, the Veteran's occasionally pressured or circumlocutory speech has not caused deficiencies in most areas, and thus does not satisfy the functional impairment prong.  See id.

The Veteran has also reported intermittent flashbacks, intrusive thoughts, hypervigilance, startle response, distractibility, decreased concentration, insomnia, and nightmares, as well as negative feelings.  These symptoms support a finding that the Veteran has PTSD and depression, but do not in themselves meet or approximate the criteria for a 70 percent rating or higher as they are intermittent and indeed seem to be abated by doing tasks, as reflected in the March 2014 VA PTSD examination report.  Moreover, chronic sleep impairment, disturbances of motivation and mood, anxiety, and suspiciousness are already accounted for in the criteria corresponding to 30 percent and 50 percent ratings, which compensate for an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, or reduced reliability and productivity.  Indeed, the evidence shows that the Veteran's routine behavior, self-care, and conversation were generally normal.  Accordingly, these symptoms are not equivalent in severity, frequency, and duration to the symptoms listed for a 70 percent rating, but more nearly approximate the symptoms associated with 30 percent and 50 percent ratings. 

The Veteran does not have any of the other symptoms listed in the rating criteria for a 70 percent rating.  The VA treatment records and examination reports consistently show that his PTSD and depression have not been manifested by suicidal ideation, obsessional rituals which interfere with routine activities, illogical speech, spatial disorientation, or neglect of personal appearance and hygiene.  See 38 C.F.R. § 4.130.  

In the alternative, the Veteran's symptoms have not produced deficiencies in most areas, as they have not affected judgment and thinking (in terms of thought process and content), both of which have consistently been assessed as normal (or no abnormalities were noted, depending on the record), and generally have not caused a deficiency in his family relations.  See id.  While there have been difficulties at times in the Veteran's relationship with his wife, this alone does not amount to a deficiency in family relations when they have otherwise been together for decades and continue to live together, and when he has also lived with his adult daughter and described their relationship as good.  The VA treatment records and examination reports have generally not characterized the Veteran as having a deficiency in family relations.  Thus, as the Veteran did not have deficiencies in judgment, thinking, or family relations prior to May 29, 2013, he did not deficiencies "in most areas," and thus his symptoms did not produce the level of occupational and social impairment associated with a 70 percent rating.  See id.  Finally, with the exception of the May 2013 private psychiatric evaluation report (discussed below), examiners who have assessed the Veteran's functional impairment have characterized it as corresponding to levels associated with 50 and 30 percent ratings.  In the October 2007 addendum to the August 2007 VA examination report, the examiner stated that the effects of the Veteran's PTSD on occupational and social functioning were transient and mild with decreased work efficiency and inability to perform occupational tasks occurring primarily during periods of significant stress, which corresponds to a 30 percent rating.  See 38 C.F.R. § 4.130.  The December 2011 and May 2014 VA examiners found that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity, which corresponds to a 50 percent rating.  See id.  The December 2011 VA examiner specifically did not check the box pertaining to deficiencies in most areas, which is required for a 70 percent rating.  See id.  The October 2005 SSA psychiatric evaluation report also shows findings of mild restriction of activities of daily living, mild difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace (as opposed to "marked" or "extreme").  All these findings constitute probative evidence weighing against the level of occupational and social impairment corresponding to a 70-percent rating.  See 38 C.F.R. § 4.130.  His functional impairment has more nearly approximated the criteria for a 50 percent rating prior to May 29, 2013. 

The Veteran's GAF scores during the pendency of this claim have ranged from 42 to 60, indicating serious to moderate symptoms or functional impairment.  See DSM-IV.  These scores by themselves do not necessarily support a higher rating and are not necessarily inconsistent with a 50-percent rating.  The Board must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.  Moreover, it is the Board's responsibility to interpret examination reports in "light of the whole recorded history, reconciling the various reports into a consistent picture" so that the rating or ratings may "accurately reflect the elements of disability present."  38 C.F.R. § 4.1  For the reasons discussed above, the probative evidence weighs against assignment of a 70 percent rating prior to May 29, 2013 when the actual symptoms and functional impairment, including that on the basis of which the aforementioned GAF scores were assigned, is specifically considered in terms of the schedular criteria.  

The May 2013 private opinion provided by E. Myers lacks probative weight and thus has not factored into the Board's determination.  It is essentially constituted of broad-sweeping generalizations spun out from a few twigs of highly selected, non-contextualized information cited in that report (i.e. the reference to a one-time mention of the Veteran's being dependent on his brother to suggest how severe his functional impairment is, when in general such has not been the case), and these generalized assertions are starkly inconsistent with the evidence of record with regard to the basic facts of the Veteran's life and the examination findings of every other examiner and treating clinician who has evaluated his PTSD.  The report mentions a general background adduced from an interview with the Veteran, a review of the record, or both of anti-sociability, detachment, irritability, withdrawal, intense anxiety and panic attacks, noting that the Veteran did not want to see anyone, including his former friends, and that these symptoms had created difficulties in his marital relations.  The report then mentions that in October 2005, the Veteran endorsed visual and auditory hallucinations, memory impairment, poor insight and "only fair" judgment.  It also mentions that in June 2008 the Veteran reported increased panic attacks, nightmares, and not wanting to be around anyone, even his family, and that he could not complete tasks and had problems with agitation and controlling his temper.  From this information, and from an interview with the Veteran and the results of psychiatric testing, E. Myers found that the Veteran had a "panic disorder with agoraphobia (not wanting to see people, even family)," loss of motivation for almost any activity, that at one point he had to depend on his brother, was "totally withdrawn," and that he was "unable to complete simple tasks."  Finally, the report concludes, without any explanation except for a generalized reference to symptomatology, that even without the Veteran's physical problems, his PTSD caused marked impairment resulting in deficiencies in most areas and rendered him unemployable.  

The probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The May 2013 report by E. Myers essentially only consists of data and conclusions with little or no supportive reasoning, and thus lacks probative value.  It cites repeatedly to social withdrawal and the Veteran's stated desire not to be around family, without noting or accounting for the fact that he usually lived with his wife and daughter and characterized their relationship as good, that he went into town to run errands, that he took a trip with his wife and hoped to take another one, and that he occasionally visited with a neighbor.  No VA examination report or treatment record indicates that the Veteran was "totally withdrawn," that he had "agoraphobia," or that he was "unable to complete simple tasks."  It was noted that at times when he was more manic or had increased energy, he might undertake several tasks at once without completing them, but in general he had a daily routine of chores, yardwork, and occasionally running errands, and he also enjoyed gardening and fishing.  The March 2014 VA examination report also shows that the Veteran completed small projects for acquaintances.  Thus, the characterization of the Veteran as being "totally withdrawn," agoraphobic, unable to complete simple tasks, and unable to sustain social engagement or recreational activity is inconsistent with the evidence of record.  

E. Myers further stated, without any explanation, that the Veteran's "being unable to secure or maintain substantially gainful employment for over twenty years is a direct result of his acknowledged and reported PTSD symptoms, and would be so in the absence of numerous physical problems" (emphasis added).  However, the evidence shows that the Veteran stopped working in 2004, less than ten years before the May 2013 report, and that he stopped due to a knee injury rather than to PTSD symptoms.  Because E. Myers did not account for this evidence or explain this conclusion with any supportive reasoning, and because the finding of unemployability for over twenty years is factually incorrect, this conclusion lacks probative value.  See id.  It is outweighed by the findings of the VA examiners who consistently assessed a much less severe level of occupational and social impairment based on findings consistent with the credible and correct evidence of record, as discussed above. 

The May 2013 private examination report also states that the Veteran's PTSD symptoms "make the Veteran unable to sustain any form of remunerative employment, social engagement, or recreational activity."  In fact, he has reported that he enjoys gardening and fishing, has taken at least one trip with his wife and hoped to do more, ran errands in town, has overall good relationships with his wife and daughter, and has not otherwise been characterized as totally withdrawn by any other medical professional.  Thus, the preponderance of the evidence shows that the Veteran is not "unable" to sustain social engagement or recreational activity.  E. Myers did not otherwise specifically explain or support this conclusion other than by a generalized recitation of the Veteran's symptoms.  Accordingly, this finding lacks probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There may be times of increased symptomology where the Veteran tends to want to withdraw, but the evidence of record, as discussed above, shows that this level of impairment is generally not characteristic of the Veteran.  Moreover, a higher rating may not be assigned based solely on social impairment.  See 38 C.F.R. § 4.126. 

The Board also notes that the May 2013 private examination report mentions "at one point the Veteran depended on his brother to handle his affairs," implying that his PTSD was so severe that he was not independent in activities of daily living and essentially not able to take care of basic responsibilities.  However, the evidence does not suggest that in general the Veteran depended on his brother or anyone else to take care of basic activities of daily living.  The VA examiners have consistently found the Veteran to be able to manage his own funds.  He has maintained a regular routine of doing chores and yardwork, and running errands at times.  While he was dependent on others during his period of acute psychosis when he was hospitalized from late August 2005 to early September 2005, this episode pre-dated the claim and thus the time period under review, and the evidence shows that it resolved.  He may have stayed with his brother when living separately from his wife, but this does not equate to dependency in terms of "handl[ing] his affairs."  Accordingly, although the reference to the Veteran's being dependent on his brother standing alone suggests a considerable degree of overall functional impairment, the evidence shows that in fact he has generally not been dependent on others in the sense that this datum, proffered as it is without any discussion, would suggest in terms of the effects of his PTSD symptoms.  

To the extent the private evaluation is based on the results of the psychiatric testing, this alone does not support more severe symptoms when considered in the context of the VA treatment records and examination reports showing less severe symptoms and functional impairment, including based on psychiatric testing (as shown in the August 2006 VA treatment record) in-person clinical evaluation, and a review of the claims file and medical history.  Moreover, the fact that the Veteran has social withdrawal, cognitive and memory impairment, hypervigilance, depression, anxiety and other symptoms does not alone support entitlement to a higher rating, given that all such symptoms may be contemplated by the criteria for 50 percent and 30 percent ratings, as discussed above; the mere assertion that they warrant a higher rating lacks probative value absent an explanation which would help inform a determination that they are equivalent to the criteria corresponding to a 70 percent rating or higher.  No explanation is provided in this report, merely a litany of symptoms at a high level of generality that resists attempts to ground them in the actual facts of the case or the actual impacts on the Veteran's functioning as otherwise shown by all the evidence of record.  In the alternative, even if this symptomology supported a 70-percent rating as of the date of this testing, the preponderance of the evidence weighs against a 70 percent rating prior to May 29, 2013, for the reasons discussed above.

Finally, as discussed above, the Board will not rely solely on one examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.  Rather, is the Board's responsibility to interpret examination reports in "light of the whole recorded history, reconciling the various reports into a consistent picture" so that the rating or ratings may "accurately reflect the elements of disability present."  38 C.F.R. § 4.1.  For the reasons discussed above, the preponderance of the evidence, dated both before and after this report, including the February 2014 VA treatment record and the March 2014 VA examination report, paints a completely different and much less severe disability picture than this one-time assessment, which lacks probative value in its own right as explained in the preceding paragraphs.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In light of the above, the May 2013 private examination report by E. Myers lacks probative weight in terms of assessing the severity of the Veteran's PTSD in terms of the rating criteria prior to May 29, 2013. 

The criteria for a 100 percent rating also have not been satisfied or approximated during the pendency of this claim.  The Veteran does not have any of the symptoms listed in the criteria for that rating, and the symptoms he does have are not equivalent in severity, frequency, and duration, for the reasons already discussed with regard to a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  The Board further notes that not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he did not have persistent delusions or hallucinations (notwithstanding the March 2014 examination report, which the Board has already explained does not support this finding), has been able to maintain minimal personal hygiene, is oriented, and has only mild memory impairment.  See id.  

In order to warrant a 100-percent rating, the Veteran's PTSD symptoms must not only produce total occupational and social impairment, as suggested in the May 2013 private examination report (whose probative value has been discounted, as discussed above), but must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100-percent rating.  See Vazques-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 100 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30-percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas).  

Alternatively, the Veteran's PTSD has not caused total social impairment, as he has maintained relationships with his wife and daughter, occasionally visited with a neighbor, run errands in town, taken a trip with his wife, completed small projects for acquaintances, and otherwise been evaluated as cooperative and exhibiting normal communication by VA examiners.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id.

SSA's determination that the Veteran was disabled for SSA purposes, with a primary diagnosis of orthopedic conditions and a secondary diagnosis of psychiatric disorder, does not alter the above analysis and is outweighed by the findings of the VA examiners and treating clinicians.  These findings, unlike SSA's determination, provide specific information regarding the Veteran's symptoms and functional impairment by which the Board has determined that higher ratings under VA's schedular criteria are not warranted.  These criteria are wholly distinct from SSA's criteria for determining whether a claimant is disabled for SSA purposes.  Indeed, as discussed above, an SSA examiner found in October 2005 that the Veteran's psychiatric disorder caused mild to moderate impairment, consistent with the VA examiners' findings above.  Thus, SSA's disability determination does not support higher ratings. 

With regard to staged ratings, although there been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, as reflected by records noting increases in depression or anxiety, for example, as well as changes in the GAF scores, the preponderance of the evidence shows that it has not met or approximated the criteria for ratings higher than those already assigned at any point during the pendency of this claim, for the reasons explained above.  No increase has been severe enough or lasted long enough to warrant further staging.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up).  The Board also notes that the General Rating Formula already takes into account fluctuations in symptomatology, since the duration and frequency of symptoms are important factors built into its criteria, as shown above.  See 38 C.F.R. § 4.130.  Thus, fluctuations alone do not warrant staged ratings unless the duration and severity of the increase establishes that the criteria for a higher rating have been satisfied according to the General Rating Formula.  The Board has already explained why the criteria for a 70-percent rating or higher prior to May 29, 2013, and for a 100-percent rating as of that date, have not been met or approximated at any other point.  Accordingly, further staging is not warranted for the time period under review.  See Fenderson, 12 Vet. App. at 126. 

The issue of entitlement to TDIU prior to May 29, 2013 is discussed below.  See 38 C.F.R. §§ 3.340, 4.16; Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms of depression, sleep impairment, memory and cognitive impairment, suspiciousness, panic attacks, anxiety, circumlocutory speech, and disturbances in motivation and mood, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the General Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Although a given symptom may not be specifically mentioned in the General Rating Formula, such as hypervigilance or startle response, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral. 

The effects of the Veteran's medications do not produce symptoms distinct from those considered above.  For example, an October 2005 VA treatment record reflects that the Veteran's wife noted that he could not perform cognitive tasks as well as he did before he was on psychiatric medications.  His cognitive impairment has been considered above, and is contemplated by the General Rating Formula.  See 38 C.F.R. § 4.130.  

There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder vis-à-vis the schedular criteria, or are not adequately compensated by the 50 percent rating assigned prior to May 29, 2013, and 70 percent as of that date.  

In light of the above, the first step of the inquiry is not satisfied.  Thus, consideration of whether related factors are present under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  Consequently, the Board will not refer the evaluation of the Veteran's PTSD for extraschedular consideration.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating greater than 50 percent prior to May 29, 2013, and greater than 70 percent as of that date, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Heart

The Veteran's IHD, diagnosed as atherosclerotic heart disease, has been rated under 38 C.F.R. § 4.104, DC 7005, which pertains to arteriosclerotic heart disease.  

Under DC 7005, a 10 percent evaluation is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker is required.  38 C.F.R. § 4.104.

A 30 percent evaluation is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

The maximum 100 percent evaluation is assigned under DC 7005 for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2014).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

During the pendency of this claim, VA's regulations applicable to the cardiovascular system were amended effective from October 6, 2006.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).  The amendments do not involve changes to the rating criteria itself, which are identical in every respect to the criteria in effect prior to October 6, 2006.  See id.  The only change relevant to this claim was the addition of § 4.100, the provisions of which were set forth above and do not involve new criteria.  

The preponderance of the evidence shows that the criteria for a rating of 60 percent or higher for the Veteran's IHD have not been met or approximated, and that his IHD more nearly approximates the criteria for a 30 percent rating.  

A February 2005 private echocardiogram report reflects findings of mild concentric left ventricular hypertrophy (LVH), and an ejection fraction of 63 percent. 

In the May 2012 VA examination report, the examiner indicated that the Veteran did not have a history of congestive heart failure.  An exercise test was not performed.  The examiner estimated based on the Veteran's reported symptoms that the lowest activity level at which symptoms of dyspnea, fatigue, angina, dizziness, and syncope would occur was 1 to 3 METS, an activity level consistent with such activities as eating, dressing, taking a shower, and slow walking (2 miles) for one to two blocks.  The Veteran's LVEF was 82 percent based on a February 2011 study.  In a June 2012 addendum to this report, the examiner stated that the Veteran's LVEF was the best indicator of his heart condition rather than METS testing, as chronic obstructive pulmonary disease (COPD) and deconditioning also impacted the METS level.  An electrocardiogram (EKG) and chest x-ray showed cardiac hypertrophy or dilatation.  With regard to functional impact, the Veteran reported that he got tired and out of breath, and that two to three times a week he had chest pain and had to take medication.  He stated that his IHD prevented him from doing activities he wanted to do because he got tired and out of breath quickly.  However, the examiner also noted that the Veteran had nonservice-connected conditions that also affected such activities, including COPD, a prior knee injury, and deconditioning.  The examiner stated that on the basis of the Veteran's report, he would be unable to obtain and maintain physical or sedentary employment.  However, the examiner's own opinion was that unemployability was more related to the Veteran's COPD and prior knee injury.  

In the March 2014 VA examination report, the examiner indicated that the Veteran did not have a history of congestive heart failure.  Exercise METs testing was not performed.  The lowest activity level at which the Veteran reported symptoms of dyspnea and angina was greater than 5 to 7 METs, which was the level consistent with such activities as golfing (without cart), mowing the lawn (push mower), and heavy yard work (digging).  The Veteran's LVEF was 60 to 65 percent.  The examiner stated that the Veteran's LVEF was a better predictor of cardiac function than METs because his METs were low secondary to COPD.  There was no evidence of cardiac hypertrophy or dilatation in an echocardiogram study.  The examiner opined that the Veteran's IHD may impact his ability to perform strenuous physical labor (heavy lifting, a lot of climbing such as ladders or stairs) but would not impact light physical duty or sedentary employment.  Thus, it would not prevent the Veteran from obtaining or maintaining employment.  

The above evidence shows that the Veteran's IHD has more nearly approximated the criteria for a 30 percent rating or lower.  His LVEF was consistently above 50 percent.  The VA examiners indicated that estimated METs were not reliable indicators of the severity of the Veteran's heart condition since he also had COPD and deconditioning affecting his METs.  Indeed, the March 2014 VA examiner estimated METs exceeding the range of 5-7, which also weighs against a 60 percent rating or higher.  The March 2012 VA examiner estimated lower METs, but this was not based on the examiner's own clinical assessment but rather on the Veteran's self report, and the examiner stated that this was not a reliable indicator of disability for the Veteran due to COPD and deconditioning.  The examiner's clinical assessment carries more weight than the Veteran's unsupported lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  Moreover, in substantive terms, the Veteran has not accounted for his COPD, deconditioning, and knee disability in his reported symptoms of shortness of breath, fatigue, and chest pain, which the examiners noted were significant factors contributing to these symptoms.  Accordingly, the estimated METs range in the March 2012 VA examination report is not probative in terms of the level of disability and proper rating to be assigned. 

The Veteran does not have a history of congestive heart failure.  His left ventricular hypertrophy and need for medication are already accounted for in the criteria for 10 percent and 30 percent ratings.  See 38 C.F.R. § 4.104, DC 7005.  Accordingly, the preponderance of the evidence weighs against assignment of a rating of 60 percent or higher at any point during the pendency of this claim.  See id.

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's IHD over the course of this appeal, the preponderance of the evidence shows that it has not met or approximated the criteria for a rating greater than 30 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral for extraschedular consideration of the Veteran's IHD is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  His IHD has been manifested by cardiac hypertrophy, the need for medication, and reported symptoms of dyspnea, fatigue, angina, dizziness, or syncope.  Diagnostic Code 7005 specifically contemplates these manifestations.  See 38 C.F.R. § 4.104.  Accordingly, a comparison of the Veteran's IHD with the schedular criteria does not show that it presents an exceptional or unusual disability picture.  See id.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  In light of this finding, consideration of whether related factors are present under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  Therefore, the evaluation of his IHD will not be referred for extraschedular consideration.  


V. Extraschedular Consideration for Effects of Combined Disabilities

In Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2013), the Federal Circuit held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  The Board finds that referral for extraschedular consideration is not warranted. 

As of May 29, 2013 a TDIU is in effect, and prior to July 13, 2006, only the Veteran's IHD was service connected.  Thus, the period for consideration is from July 13, 2006 to May 28, 2013, inclusive, when the Veteran's IHD and PTSD commanded a combined rating of 70 percent.  His PTSD and IHD were separately rated as 50 percent and 30 percent disabling, respectively, and thus the 70 percent rating already is based on their combined effects.  See 38 C.F.R. § 4.25 (2014).  The question is whether their combined effects produce such an exceptional or unusual disability picture as to render the combined 70 percent rating inadequate.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  

The evidence shows that in combination, the Veteran's PTSD makes it difficult to do sedentary tasks requiring sustained focus, and that the Veteran's IHD limits strenuous physical labor.  However, the Veteran is still able to perform occupational activities that fall within the wide range between sedentary and intensive physical labor: that is, any activities that involve light to moderate labor or work, as reflected in the March 2014 VA examination reports.  The Veteran has also reported that he can perform yard work, run errands in town, and do chores.  The Veteran's PTSD does not make his IHD or its effects more severe, or vice versa, to the extent that a combined 70 percent rating is inadequate, when the evidence shows no additional PTSD or IHD manifestations not mentioned by the schedular criteria, or additional functional impairment in excess of what is already compensated by a 70 percent rating as a result of their combined effect.  See id. at 1366 (noting that consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities" under § 3.321(b)).  Moreover, the evidence shows that he is not prevented from performing any number of jobs involving light labor (excluding from consideration his nonservice-connected disabilities).  Although the Veteran has reported increased PTSD symptoms due to not working, the evidence shows that he discontinued working as a result of a knee injury and that his IHD does not prevent him from doing light labor.  At any rate, any increase in severity of his PTSD has already been considered above.  

In sum, the Veteran does not have additional symptoms or functional impairment as a result of the combined effects of his PTSD and IHD not already accounted for in the rating criteria upon which the separate 50 percent and 30 percent ratings were assigned, or the combined rating of 70 percent resulting from these separate evaluations.  The combined rating of 70 percent thus adequately compensates for the combined impact of the Veteran's disabilities, as the evidence does not show a more severe level of impairment warranting a combined rating somewhere between 70 percent and 100 percent, or that the combined impact of these disabilities is otherwise exceptional or unusual vis-à-vis the rating schedule such that a 70 percent rating is inadequate.  See id. (observing that "§ 3.321(b)(1) performs a gap-filling function" that "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.").  

Accordingly, as the evidence shows that a 70 percent rating is not inadequate to compensate for the combined effects of the Veteran's PTSD and IHD prior to May 29, 2013, the Board will not refer this case for extraschedular consideration based on their combined effects.  See id.


VI. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  The Board finds that this is all the more true where one service-connected disability is physical and the other psychiatric in nature.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

From July 13, 2006 to May 28, 2013, inclusive, the Veteran's IHD and PTSD commanded a combined rating of 70 percent, thus satisfying the percentage requirements for schedular consideration of TDIU.  See id.  From September 28, 2005 to July 12, 2006, inclusive, service connection was only in effect for IHD, rated as 30 percent disabling, and thus the percentage requirements for schedular consideration were not satisfied.  See id.  Nevertheless, if there is a finding of unemployability due to service connected disability in cases where the percentage requirements for schedular consideration are not met, entitlement to TDIU may still be awarded by referring the case to the Director of the Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  For the following reasons, the Board finds that employability is not established at any point prior to May 29, 2013.  

The Veteran's May 2013 application for TDIU (VA Form 21-8940) reflects that he did "electrical" work full time from 1999 to 2004, and that he did not complete high school but obtained a general education degree (GED) while in the Navy.  An August 2005 VA treatment record also reflects that the Veteran worked continuously as an electrician in his adult civilian career.  The VA treatment records show that he discontinued working in 2004 due to a knee injury requiring several surgeries and eventually a knee replacement.  The Veteran argues, however, that once he stopped working, his PTSD symptoms increased to the point where they became sufficiently incapacitating, alone or in conjunction with his IHD, to produce unemployability. 

The Board finds that, when nonservice-connected disability and age are excluded from consideration, the Veteran can still perform full time work consistent with his education, vocational background, and employment history in any of a wide range of occupations whose duties require labor that is more active than sedentary work but less demanding than physically intensive labor, such as light work.  

Specifically, with regard to IHD, the March 2014 VA examiner opined that the Veteran's IHD may impact his ability to perform strenuous physical labor (heavy lifting, a lot of climbing such as ladders or stairs) but would not impact light physical duty or sedentary employment.  

In the May 2012 VA examination report, the examiner stated that on the basis of the Veteran's report, he would be unable to obtain and maintain physical or sedentary employment.  However, the examiner's own opinion was that unemployability was more related to the Veteran's COPD and prior knee injury rather than his IHD.  The Board assigns more weight to the examiner's objective clinical assessment than to the Veteran's unsupported lay statement, since the former is based on a neutral medical professional's clinical judgment and is consistent with the March 2014 VA examiner's opinion on this issue, while the latter is an unexplained assertion from the Veteran who does not have a medical background and has a personal interest in the outcome of this claim.  See Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); King, 700 F.3d at 1345 (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  

With regard to PTSD, the March 2014 VA examiner found that the Veteran's functioning was estimated to be optimal in a job or on a task that required at least physical demands with moderate variety, i.e. not routine or rote, to minimize distraction from intrusive thoughts and optimize task persistence and pace.  
The examiner found that the Veteran's PTSD symptoms had mild to moderate effects on ability to complete work tasks, including with regard to quality of work and efficiency of work, on his ability show up to work on time and not miss days, and on interpersonal relationships.  The examiner noted that episodic severe impairment from PTSD-related distractibility associated with flashbacks and seasonal mood variability around anniversaries of trauma was probable.  At this examination, the Veteran stated that he did not think he would have trouble getting back to work on time or missing work, but was concerned about the effects of his depression and PTSD on motivation and concentration.  In this regard, he observed that he would likely have to do sedentary work, and believed that would bother him as he had always been active.  

The above evidence shows that the Veteran's IHD does not prevent him from doing at least light and perhaps moderate labor, and that his PTSD likewise does not prevent him from doing such labor.  The Veteran expressed his concern at the March 2014 VA examination that he would have to do sedentary work, and that his PTSD and depression would make it difficult for him to sustain motivation and concentration, noting that he had always been active.  However, while the Veteran may be limited to sedentary work due to his knee disorder and COPD, the VA examination reports show that his IHD does not prevent him from doing more active work involving light to moderate labor.  His PTSD and depression also do not prevent him from doing such work.  Indeed the Veteran has stated, including at the March 2014 VA examination, that in the past he found being more active mitigated his symptoms and helped him to manage them better.  As found by the March 2014 VA PTSD examiner, the Veteran's functioning was estimated to be optimal in a job or on a task that required at least physical demands with moderate variety, i.e. not routine or rote, in order to minimize distraction from intrusive thoughts and optimize task persistence and pace.  The Veteran's IHD does not prevent him from doing such work.  

While increases in PTSD symptomatology, such as around anniversaries of trauma, may further impact the Veteran's ability to work at such times, as noted by the March 2014 VA examiner, the evidence shows that overall it does not prevent him from doing more active work, notwithstanding the fact that at times his productivity may be more limited. 

The Veteran's vocational background as an electrician with extensive work experience, which he indicated was not sedentary but rather more active, and his enjoyment of gardening and fishing, supports a finding that light to moderate labor is in keeping with the Veteran's education, vocational background, and work experience.  

In short, whether considered separately or in their combined effects, the Veteran's PTSD and IHD are not sufficiently incapacitating as to prevent him from performing full time work in any job that is physically active but does not require strenuous physical labor. 

SSA's November 2005 disability determination does not constitute probative evidence of unemployability due to the Veteran's service-connected disabilities, and is outweighed by the findings of the VA examiners.  SSA found the Veteran disabled for SSA purposes primarily based on orthopedic conditions, and secondarily based on a diagnosis of mood/affective disorders.  Thus, SSA did not find the Veteran disabled based on his IHD.  With regard to the Veteran's PTSD with depression, the Board gives more weight to the specific findings of the VA examiner, which is supported by an explanation that is consistent with the evidence of record.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  In this regard, SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  For example, unlike SSA, VA does not take into account age in making this determination, and does not place the same emphasis on the opinions of treating physicians.  See 38 C.F.R. §§ 3.341(a); see also White v. Principi, 243 F.3d 1378, 1380-81 (Fed. Cir. 2001) (observing that although SSA has adopted the treating physician rule, which was "specifically designed to address problems generated by the Social Security system," such a rule is inconsistent with VA's own statutory and regulatory scheme for administering benefits).  Thus, while SSA's decision might turn to a large extent on the opinion of a treating physician (regardless of whether the opinion was favorable or unfavorable to the claim, as noted in White) VA must analyze and weigh all the evidence of record under one standard-namely the benefit-of-the-doubt rule-to include whether there is supportive reasoning for a given medical opinion and the persuasiveness of such reasoning.  See id. at 1381; Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, the Board has reviewed the same evidence that was apparently available to SSA at the time of its decision, in addition to the evidence subsequent to that date, and finds that under VA law such evidence does not show unemployability for TDIU purposes, as explained above.  Moreover, the Board notes that an October 2005 SSA psychiatric evaluation report shows findings of mild restriction of activities of daily living, mild difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace (as opposed to "marked" or "extreme").  These findings do not necessarily support unemployability for TDIU purposes. 

The May 2013 private evaluation report by E. Myers also does not constitute probative evidence of unemployability prior to May 29 2013, and is outweighed by the findings of the VA examiners.  The Board has already set forth its reasons for discounting this opinion above in the section concerning the evaluation of the Veteran's PTSD, and these same reasons equally apply to the issue of unemployability.  In essence, E. Myers' opinion that the Veteran is unable to work due to PTSD is not supported by a specific explanation, merely a generalized reference to various symptoms and bits of carefully selected data without any attempt to show how such data lead to the conclusion of unemployability in the context of the Veteran's daily life and functioning as demonstrated not by conjecture but by the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  The Board has already pointed out inconsistencies in the assertions made in that opinion and the evidence in the file.  Moreover, it does not account for the evidence showing that the Veteran is able to perform more active work.  Rather, as discussed above, it merely lists symptoms in isolation in a way that makes them appear to loom large and cast long shadows on the Veteran's functioning.  When the symptoms and their fluctuations are considered in the light of the treatment records, medical history, and numerous mental status examinations in the file, as well as the Veteran's own self report, his disability picture takes on different proportions and is shown to be much less severe than the distorted image portrayed in the May 2013 report.  Accordingly, the probative value of this opinion is discounted.

In sum, the preponderance of the evidence weighs against a finding of unemployability prior to May 29, 2013.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU prior to May 29, 2013 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

ORDER

An effective date of service connection prior to September 28, 2005 for ischemic heart disease is denied. 

An initial rating greater than 50 percent prior to May 29, 2013, and greater than 70 percent as of that date, for posttraumatic stress disorder is denied. 

An initial rating greater than 30 percent for ischemic heart disease is denied. 

A total rating based on individual unemployability due to service-connected disability prior to May 29, 2013 is denied. 

REMAND

While the Board sincerely regrets the delay, the service connection claim for chloracne must be remanded again for further development to make an informed decision, and to ensure it is afforded every due consideration.

A VA opinion must be obtained as to the likelihood that the Veteran's chloracne was caused by exposure to an herbicide agent such as Agent Orange.  In this regard, a May 2009 VA treatment record reflects a physician's notation that the Veteran's chloracne "may be related to Agent Orange."  The Veteran's qualifying service in Vietnam during the Vietnam Era and consequent presumed exposure to an herbicide agent are already established from prior rating decisions and the evidence of record.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  The fact that presumptive service connection may not be established for a disability claimed to be caused by herbicide exposure does not preclude a claimant from establishing direct service connection based on such exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In light of the physician's statement in the May 2009 VA treatment record, there is at least an indication that the Veteran's chloracne may be related to Agent Orange exposure, thus triggering VA's duty to obtain an opinion on this issue.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that a VA examination or opinion is required when there is an indication that a current disability may be related to an in-service event).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion as to the likelihood that the Veteran's chloracne was caused by Agent Orange exposure while serving in Vietnam.  The claims file must be made available to the designated clinician for review.  

Attention is drawn to the fact that the chloracne first manifested in February 1980 according to the Veteran (see October 2010 application for service connection).  The VA treatment records show a diagnosis of chloracne in October 2007, consistent with the Veteran's own statements about when this condition was first diagnosed (see October 2011 statement).  The service treatment records show that acne vulgaris was noted on entry into active service, as shown in the March 1965 entrance examination.  

A complete explanation must be provided in support of the opinion.  

2. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


